Citation Nr: 1736162	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for bilateral varicose veins.

4.  Entitlement to a rating in excess of 40 percent for residuals of a shell fragment wounds with paralysis of all radicular nerve groups to the right (major) upper extremity after October 12, 2016, and in excess of 20 percent for neurological residuals to the right upper extremity, status-post shell fragment wounds prior to October 12, 2016.

5.  Entitlement to a rating in excess of 40 percent for residuals of an injury to Muscle Group III (right upper extremity), status-post shell fragment wounds.

6.  Entitlement to a rating in excess of 20 percent for residuals of an injury to Muscle Group XII (right lower extremity), status-post shell fragment wounds.

7.  Entitlement to a compensable rating for hemopneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2005 and January 2007 by the St. Petersburg, Florida, and Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in June 2012, June 2014, and March 2016.  

The Board notes that the Veteran perfected his appeal from a January 2005 rating decision denying entitlement to a compensable rating for hemopneumothorax in September 2005 and that the issue was included as a matter for appellate review in VA correspondence dated in November 2008.  Although the issue was not subsequently addressed in a supplemental statement of the case nor by the Board on appeal, there is no indication that the appeal has been withdrawn or otherwise resolved.  As such, the issue remains for appellate review and is address in this decision.

The Board also notes that a May 2017 rating decision granted an increased 40 percent for residuals of a shell fragment wounds with paralysis of all radicular nerve groups to the right (major) upper extremity and assigned as effective date from October 12, 2016, under diagnostic code 8513.  It was noted that the 20 percent rating had previously been assigned for neurological residuals to the right upper extremity, status-post shell fragment wounds, effective from December 7, 2005, under diagnostic code 8514.  The issue on appeal as to this matter has been accordingly revised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board unfortunately finds that addition development is required for adequate determinations of the issues on appeal.  The Veteran contends that his service-connected combat wounds are more severe than his current evaluations and that he has upper back, bilateral ankle disorders, and varicose veins as a result of service.  He reported that he had back problems as a result of an injury sustained during combat when the persons coming to his aid dropped his stretcher.  VA records show that service connection has been established including for hemopneumothorax and muscle injuries to the right upper extremity, muscle group III (intrinsic muscle of the shoulder girdle), to the right upper extremity, peripheral nerves (radicular group/radial nerve), and to the right lower extremity, muscle group XII (anterior muscle of the leg).  

The Board notes, however, that recent VA medical examinations performed in July 2016 and February 2017 include inconsistent and conflicting findings as to the location and severity of the Veteran's muscle injuries to the right upper and lower extremities.  Significantly, the July 2016 examiner noted injuries to muscle groups III and XII with a large herniated muscle to the right shin, but the February 2017 examiner found no muscle injury to muscle group III and no cardinal signs and symptoms of a muscle disability to muscle groups III or XII.  The February 2017 examiner noted other injuries to the right upper extremity, muscle groups I, II, VII, and VIII, and to the right lower extremity, muscle groups XII, XIV, and XV.  The examiners, in essence, agreed that the Veteran's back, ankle, and varicose veins were not incurred as a result of service, but neither examiner acknowledged August and September 1969 service treatment reports noting the Veteran complained of back pain.  No diagnostic studies were reviewed by either examiner.

The Board also notes that service treatment records show the Veteran sustained multiple shrapnel injuries to the abdomen and the right upper and lower extremities in February 1969.  A May 1969 X-ray study noted the proximal shaft of the Veteran's right humerus was shattered and that there were metallic foreign bodies in the dorsum of his right hand.  A May 1970 physical evaluation board report noted a severe disability to muscle group III, mild incomplete paralysis to the right radial nerve, a moderate disability to muscle group XII, and a painful superficial scar limiting flexion and extension of the right wrist.  In light of the conflicting evidence and inconsistent medical findings, the Board finds further development is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information sufficient for VA to assist him in obtaining copies of any pertinent private treatment records.  Appropriate action must be taken upon receipt of any additional information.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Schedule the Veteran for VA examination by an appropriate medical specialist (physician) for opinions as to the severity of his hemopneumothorax and muscle injuries including identification of all muscle groups involved with the shrapnel injuries sustained during combat in February 1969.  All necessary tests and studies should be conducted.  X-ray studies of the right upper and lower extremities must be conducted, unless an explanation is provided.

The examiner must also address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present upper back, bilateral ankle, and/or varicose vein disorder that:

a. had its onset in service, or
b. is etiologically related to his active service, to include as a result of injuries sustained in February 1969, or
c. was caused by a service-connected disability, or
d. was permanently aggravated by a service-connected disability.  

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

